Citation Nr: 1504282	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and D.G.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He also served in Vietnam from March 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension, to include as secondary to service-connected PTSD.  

The Veteran testified at a Travel Board hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the Veteran's Virtual VA eFolder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has claimed service connection for hypertension, secondary to his service-connected PTSD.  He maintains that although his hypertension is somewhat controlled by medication, he asserts that several times per month, thoughts of Vietnam and anniversaries related thereto, cause his blood pressure to increase substantially.  He relates he was placed on medication for this condition.  A January 2010 VA examiner opined that it is less likely as not that the Veteran's hypertension is the result of his service-connected PTSD.  The examiner stated that the Veteran had multiple risk factors for his hypertension and that they outweigh the risk from PTSD.  A VA examiner noted in January 2012, however, that the Veteran had a considerable amount of stress which may exacerbate his blood pressure.  The Veteran also submitted internet articles that indicate a link between PTSD and hypertension.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, the VA examiner did not address secondary service connection on an aggravation basis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed. 

2.  Following completion of the above, the AOJ should arrange for a VA examination to determine the nature and etiology of the Veteran's hypertension.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected PTSD caused or aggravated any hypertensive disorder the Veteran may have.  

If it is determined that aggravation beyond the natural progress of the hypertension exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.   

The claims file must be made available to the examiner for review, to include the Veteran's Travel Board testimony, lay statements and internet articles the Veteran submitted in connection with the claim.  The examiner must specifically comment on these, as well as the May 24, 2012 VA Behavioral Health Outpatient Progress Note.  It should be noted that the Veteran denies his father had hypertension.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

